*61The opinion of the court was delivered by
Ross, J.
The defendant’s request-to the court to charge the jury that he was not a common innkeeper, was properly refused. Whether he was, on the occasion when the plaintiff’s horse received its injury, an innkeeper, was a fact necessary to be established by the plaintiff, to entitle him to recover on the first count in the declaration. It was a fact put in issue by the pleadings. The plaintiff introducéd evidence tending to establish this fact. The jury were to 'judge of the weight and sufficiency of this evidence, and not the court. The jury, under instructions not excepted to, has found that on the occasion complained of, the defendant was the keeper of a common inn. In this view of the evidence and the case, the defendant clearly was not entitled to have his other request complied with, as it entirely ignores the liabilities of the defendant as a keeper of an inn. Neither was the defendant entitled to have this request complied with under the second count in the declaration, charging him as a bailee of the plaintiff’s horse for hire, and with negligence in caring for the horse. The plaintiff’s evidence tended to show that the defendant or his servant and agent, was informed by the owner of the horse that was hitched contiguous to the plaintiff’s horse, that his horse had the vicious habit of kicking other horses. It was not shown that the plaintiff was made acquainted with this fact. Ho might have known that his horse was hitched in the barn floor among other horses, have fed it with grain, and made no objection to the defendant, his servants-or agents, because it was so hitched, and have been guilty of no contributory negligence ; while the defendant, affected with knowledge that the horse standing adjoining the plaintiff’s horse was vicious, would have been guilty of actionable negligence as a bailee for hire, in placing the plaintiff’s horse in such a dangerous position^ The charge of the court in answer to this request was fully as favorable to the defendant as he had a right to. He could not be relieved from the exercise of ordinary care and prudence in the keeping of the plaintiff’s horse, so long as he continued its'keeper for hire. If the plaintiff put out his horse, and assumed the sole control, disposition, and care of it, the defendant would cease to be such *62bailee, and be relieved from all responsibility in regard to the horse. If found to be an innkeeper, the charge as given only held the defendant to the use of such care as is ordinarily bestowed upon horses by innkeepers and livery-stable keepers. The law holds innkeepers to a stricter accountability for goods placed in hospitium — to the exercise of the highest degree of care. 2 Parsons Cont. 624, 625 ; McDaniels v. Robinson, 26 Vt. 337.
It is true this strict liability attaches only in favor of guests of 'the inn. The defendant claims that the plaintiff was not his guest, and claims that the court erred in not calling the attention of the jury to the fact that the plaintiff must establish that he was the guest of the defendant, as well as that the defendant was an innkeeper, in order to have the law regarding innkeepers apply. The request did not direct the attention of the court to this aspect of the case, and the exceptions state only so much of the charge as was given on the subject embraced in the request. We are not to assume that the court failed to instruct the jury that the plaintiff must establish not only that the defendant was an innkeeper, but that he was also his guest, as well as what was necessary to establish this relation, in order to entitle him. to recover against the defendant as an innkeeper. Only a fragment of the charge is usually given —just so much as is necessary to present the questions reserved at the trial. The exceptions must disclose error, and not an assumption that something was omitted by the court because not included in the exceptions. The defendant may have made no question to the court or jury in regard to the plaintiff being his guest, provided- he was then an innkeeper, but have assumed or treated that point as established or waived, in which case it would not have been error to have omitted to instruct the jury upon that point. It is quite as helpful to the jury and conducive to the ends of justice injury trials, if the court confines its instructions strictly to the points on which the parties are at issue, as it is for it to confuse and distract the jury by the delivery of a masterly essay covering the entire law of- the subject-matter embraced in the suit'.
The result is that no error is apparent in the proceeding of the County Court, and judgment is affirmed.